Citation Nr: 0635410	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-25 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar segment 
of the spine prior to February 28, 2006.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar segment of the spine 
as of February 28, 2006.

5.  Entitlement to a separate compensable rating for pain in 
the left leg, radiculopathy left lower extremity, from 
September 23, 2002.  

6.  Entitlement to a separate compensable rating for pain in 
the right leg, radiculopathy right lower extremity, from 
September 23, 2002.  

7.  Entitlement to an initial compensable evaluation for the 
residuals of a dislocated left shoulder prior to February 28, 
2006.

8.  Entitlement to an evaluation in excess of 20 percent 
rating for residuals of a dislocated left shoulder in effect 
as of February 28, 2006.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from August 1993 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.

In December 2004, the veteran testified via a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been included in the claims 
folder for review.  

In February 2005 the Board remanded this matter for further 
development.  While the matter was on appeal, the RO granted 
a staged 20 percent rating for the left shoulder effective 
February 28, 2006 in an April 2006 rating.  This matter is 
now returned to the Board for further consideration. 

The Board notes that in the veteran's February 2003 notice of 
disagreement, she asked that VA benefits be granted for a 
dermatological disorder.  Development has still not occurred 
on this issue and thus it is referred back to the RO for 
additional action.

The appeal of the issues of entitlement to service connection 
for migraine headaches and a right wrist disorder is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.


FINDINGS OF FACT

1.  Prior to February 28, 2006, the veteran's lumbosacral 
spine disorder more closely resembles a mild intervertebral 
disc disease or a lumbosacral strain with pain on motion.  

2.  As of February 28, 2006, the veteran's lumbosacral spine 
disorder is shown to have a moderate loss of motion, with 
thoracolumbar flexion restricted to 55 degrees with pain and 
more closely resembles a moderate intervertebral disc disease 
with recurring attacks.

3.  The veteran did not have incapacitating episodes having a 
total duration of at least one to two weeks during a 12-month 
period.

4.  Evidence of severe loss of motion, thoracolumbar flexion 
of 30 degrees or less, or of favorable ankylosis of the 
entire thoracolumbar spine is not of record.

5.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

6.  The pain in the right leg, secondary to radiculopathy of 
the right lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

7.  The veteran is left handed, thus her left shoulder 
disability affects her major arm.  

8.  From the time of initial entitlement and prior to 
February 28, 2006, the veteran's left shoulder disability is 
manifested by subjective complaints of left arm numbness and 
left shoulder popping, suggestive of recurrent dislocations 
at the scapulohumeral joint of the major arm, with infrequent 
episodes and guarding of movement only at the shoulder level, 
but with no evidence of frequent episodes and guarding of the 
arm movements of the major arm; nor of malunion of the 
humerus with marked deformity nor of any ankylosis, nor of a 
fibrous union of the humerus.

9.  As of February 28, 2006, the veteran's left shoulder 
disability shows no evidence of frequent episodes and 
guarding of the arm movements of the major arm; nor of 
malunion of the humerus with marked deformity; nor of any 
ankylosis, nor of a fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  Prior to February 28, 2006, a rating in excess of 10 
percent disabling is not warranted for degenerative joint 
disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  

2.  As of February 28, 2006, a 20 percent evaluation, but no 
more, is warranted for degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

3.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2006).

4.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the right leg, radiculopathy of the 
right lower extremity from September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2006).

5.  The criteria for an initial 20 percent rating, but no 
more, for a left shoulder disorder have been met prior to 
February 28, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5010, 5003, 5201, 5202, 5203 (2006).

6.  The criteria for a rating in excess of 20 percent 
disabling for a left shoulder disorder as of February 28, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5010, 5003, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in July 2002.  After granting service 
connection for the issues on appeal, the RO provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased initial rating in the April 
2005 VA letter, which included notice of the requirements to 
an increased rating, of the reasons for the denial of her 
claim, of her and VA's respective duties, and she was asked 
to provide information in her possession relevant to the 
claim.  The duty to assist letter and another duty to assist 
letter issued by the VA in June 2006 specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claims so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including VA examinations 
of the claimed conditions the most recent orthopedic and 
neurological examination reports of February 2006 provides a 
current assessment of the veteran's condition based on 
examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish an earlier effective 
date in the July 2006 letter.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2006). 

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

The veteran filed her claim for service connection in July 
2002.  Service connection for lumbosacral strain/injury and 
for a left shoulder disorder was granted by the RO in a 
November 2002 decision which granted an initial 10 percent 
rating for the lumbar spine disorder and a noncompensable 
rating for the left shoulder disorder.  The veteran appealed 
this decision.  During the pendency of the appeal, the RO 
granted a 20 percent rating for the left shoulder disorder 
effective February 28, 2006 in an April 2006 rating.  

Service medical records revealed treatment for problems with 
recurrent dislocations of the left shoulder and back 
complaints.  

The report of a September 2002 VA examination revealed 
complaints of low back pain since 1993.  She had pain which 
gets worse on increased physical activity or exertion.  The 
low back pain was non radiating.  She denied bowel or bladder 
incontinence.  She denied further trauma since service.  She 
did not make any subjective complaints regarding the left 
shoulder; her shoulder complaints were limited to the right 
shoulder which is not on appeal.  

On physical examination, her left shoulder had an elevation 
through abduction of 180 degrees, lateral rotation was 90 
degrees, medial rotation was 100 degrees, extension was 60 
degrees, adduction was 75 degrees and horizontal 
adduction/abduction was 130 degrees.  Circumduction was 200 
degrees.  There was no pain on motion.  Regarding her lumbar 
spine, her range of motion was 95 degrees of flexion, 35 
degrees of extension, left and right side flexion was 40 
degrees and left and right rotation was 35 degrees.  Straight 
leg raise and Patrick's maneuver were negative.  There was no 
pain on any range of motion.  Sustained posture, repetitive 
movements and combined movements were normal.   The 
impression was a history of left shoulder pain with range of 
motion as above, rule out degenerative joint disease.  She 
did not have any evidence of lumbosacral radiculopathy on 
clinical examination.  X-rays of the lumbar spine showed mild 
degenerative joint disease..  

Private medical records from 2003 revealed that in March 
2003, she was seen in part for complaints of low back pain 
for several years.   Her leg strength was 5/5, deep tendon 
reflexes were 2+ and straight leg raise was negative.  She 
was diagnosed with low back pain.  In April 2003, her 
complaints again included low back pain and she continued to 
be diagnosed with low back pain.  A November 2003 record 
revealed that the veteran dislocated her left shoulder while 
stretching, leaning against a headboard.  She reduced it 
spontaneously.  She had more pain the day of the treatment, 
and had not taken any medications.  She was unable to abduct 
her shoulder past 30 degrees and had complaints of tingling 
in the median nerve distribution for two years.  
Additionally, she was having complaints that included 
tightening in the lower back.  Her left shoulder was very 
tender over the acromioclavicular (AC) joint on examination 
and abducted to 30 degrees.  She also had tenderness in the 
low back and negative straight leg raise.  X-ray study of the 
left shoulder of the AC joint revealed the humeral head to be 
in place.  She was assessed in pertinent part with left 
shoulder pain, and low back pain.  The X-ray study for 
history of dislocated left shoulder included findings of no 
significant bone, joint or soft tissue abnormality.  The 
impression was normal.  

On the occasion of a December 2004 videoconference hearing, 
the veteran presented testimony regarding symptomatology of 
her back to be stabbing type pains, which were said to be 
spasms according to doctors she'd seen.  Her bending was 
limited.  She also complained of a sensation of being 
shocked, like electricity running down her hip.  She denied 
wearing a brace and denied any actual injury to the back in 
service.  She denied any VA treatment for her back and did 
not know where the VA facilities.  She was not taking any 
medications and not receiving any treatment since moving to 
her current residence.  Regarding her left shoulder, she 
testified that her left shoulder popped out 3 times this 
year.  She was unable to get documentation of this year's 
treatment.  She was also getting tendonitis in the shoulder 
and was told she needed surgery.  She also had pain in the 
shoulder and had to cradle her arm.  This happened about 
twice a week and was treated with Motrin.  She indicated she 
had pain while doing nothing and complained of limited 
motion, being unable to reach over her head.  All of her 
current treatment was through a private facility.  She 
testified that she was left handed, so the left shoulder 
problem affected her major arm.  

The report of a February 28, 2006 VA orthopedic examination 
revealed that the claims file was reviewed.  The veteran 
complained of low back pain, said to hurt every day, but not 
all day across the low back into the bilateral posterior legs 
to the knees, with numbness into the toes.  She denied bowel 
or bladder incontinence.  There was no brace or crutches 
used.  She took 600 milligrams of Ibuprofen without relief.  
She had no physician assisted bed rest.  She was unable to 
sit for more than one hour and was unable to stand for more 
than 20 minutes.  The veteran worked at a desk job with the 
same activity restrictions regarding sitting or standing.  
There were no flare-ups.  Regarding the left shoulder she 
indicated she dislocated it a total of 20 times since basic 
training, including at times when she sleeps.  She was able 
to self reduce.  She never needed medical attention to reduce 
it.  She was left hand dominant and used no assistive device.  
It was noted that the veteran took the same 600 milligrams of 
Ibuprofen without relief and was unable to lift more than 40 
pounds with the left arm.  She had no job restriction.  The 
shoulder flared up with subluxation with no additional 
activity restriction.  

Physical examination revealed her to walk without a limp 
using no assistive device.  Examination of the spine revealed 
normal curvatures, no tenderness or spasm.  She had right and 
left lateral bending of 0 to 40 degrees with pain.  Extension 
was 0 to 30 degrees with pain.  Flexion was 0 to 55 degrees 
with pain.  Right and left rotation was 0 to 70 degrees 
without pain.  There was no diminution in any of these 
motions with repetitive testing.  She had negative straight 
leg raise bilaterally.  She had 2+ deep tendon reflexes, 5+ 
motor strength throughout lower extremities.  There was no 
evidence of lower extremity atrophy.  

Examination of the left shoulder showed 5 to 5-/5 motor 
strength in all planes, abduction and forward flexion of 0-90 
degrees, external and internal rotation of 0-70 degrees with 
pain on the extreme of these.  There was no diminution with 
repetitive testing.  There was normal sensation throughout 
the upper extremities.  The impression was that the veteran 
had recurrent lumbar strain and recurrent left shoulder 
subluxation.  There was no pain on motion flare-ups on any of 
the above joints except as stated above.  There were no 
additional limitations by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The diagnoses were mild 
hyperlordosis, otherwise unremarkable appearance of lumbar 
spine, two millimeter calcification in the right pelvis and 
unremarkable left shoulder radiograph.  

The report of a February 2006 VA neurological examination 
primarily addressed other issues on appeal, but did mention 
that the veteran mentioned an onset of low back pain, 
beginning in 1993.  The pain gradually worsened.  The pain 
was often exacerbated by prolonged sitting.  She had 
radiation of pain into both legs.  The pain waxed and waned 
in severity, but she reported that she was confined to the 
bed on average about 2 days per month because of severe pain.  
She was taking ibuprofen and a muscle relaxer as needed.  She 
did not report prior lumbar imaging procedure.  There was no 
history of surgeries.  Her current medications were Ibuprofin 
and muscle relaxer.  Her physical examination revealed no 
neurological abnormalities on the examination of the face and 
eyes.  Motor examination showed diminished effort on formal 
strength testing left arm only, probably secondary to pain.  
There were no fasciculation's observed.  Motor examination 
was otherwise unremarkable.  Her gait and station was normal.  
Muscle stretch reflexes were 2+ and symmetric in the upper 
and lower extremities.  The impression in pertinent part was 
chronic low back pain.  There were no objective abnormalities 
indicative of radiculopathy, lumbar spine.  Imaging 
procedures have not been performed.  The etiology of the low 
back pain could not be determined from current available 
data.  Whatever the source of pain, the veteran reported at 
least 2 days per month.  

VA treatment records reflect treatment from January 2006 
through March 2006.  The records from January 2006 reveal 
that she presented to the VA clinic for a first visit with 
complaints that included chronic low back pain.  She did not 
know her previous diagnoses and was not being treated.  She 
did complain of pain in her low back and it went down both 
posterior legs.  She was diagnosed with low back pain going 
down posterior legs, and she awaited a report of a CAT scan.  
Another January 2006 treatment note revealed complaints of 
new pain with a pain score of 9 and primary pain location 
which was low back pain.  She described the pain as aching, 
sharp, shooting and tightness.  

On March 1, 2006 a computed tomography (CT) scan was ordered 
for pain in the low back down both legs.  She gave a history 
of low back pain since 1993.  Subsequently she noted an 
increase in pain, which was at a 10, but the pain scale was 
explained and she was willing to accept it as probably a 5 or 
6 on a daily basis, with 7-8 at worst.  She presently worked 
as a supply clerk and her job entailed her sitting most of 
the time.  She exhibited excessive pain, facial grimacing, 
etc. at the 30 degree leg lift on the right and 45 degrees 
leg lift on the left.  All reflexes were within normal 
limits.  There was mild tenderness in the low back.  Lumbar 
X-ray from January 2006 showed minimal narrowing of the L5-
S1, otherwise negative.  The CT was done on this visit and 
the report was not back yet.  The veteran was issued a lumbar 
support pillow.  Home exercises were also recommended, but at 
present, the physical therapist was not on site and the 
assistants were unable to demonstrate them.  She was offered 
up a follow up appointment.  She was also told while working, 
she needs to get up every hour and walk about 10 minutes.  
She was recommended to use the lumbar support pillow while 
sitting or driving and use moist heat to the area which will 
reduce some pain.  It was felt she was not ready at this time 
for any referral to neurosurgery.  Due to where she was 
currently living it would be a hardship for her to return to 
therapy as an outpatient.  

A.  Back Disorder

The RO is noted to have evaluated the veteran's low back 
disability under the criteria for intervertebral disc 
syndrome.  During the pendency of this appeal, multiple 
revisions were made to the Rating Schedule for intervertebral 
disc syndrome.  Effective September 23, 2002, the criteria 
for adjudicating intervertebral disc syndrome was revised.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre- 
September 26, 2003 criteria include as follows:

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved. Diagnostic Code 5003. 
Diagnostic Code 5003 notes that in the absence of limitation 
of motion, rate as below: 20 percent with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups. Note (1) 
under Diagnostic Code 5003 states that the 20 percent and 10 
percent ratings based on x- ray findings, above, will not be 
combined with ratings based on limitation of motion.

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Rating Lumbar spine under Pre-September 23, 
2002 Regulations

A review of the evidence reflects that the veteran's low back 
manifestations do not more closely resemble the criteria for 
an initial 20 percent rating for her lumbar spine disability 
under either Diagnostic Codes 5293 or 5295.  The VA 
examination of September 2002 revealed negative straight leg 
raising, slightly limited pain on motion without pain, and 
normal sustained posture, repetitive movements and combined 
movements.  Regarding the treatment records from 2003, the 
private treatment records generally revealed that her 
symptoms were shown to be subjective complaints of pain, with 
occasional findings of tenderness shown on examination but 
negative straight leg findings.   

Overall, the evidence does reflect findings that prior to 
February 2006, the lumbar spine symptoms do not more closely 
resemble the criteria for a moderate intervertebral disc 
syndrome with recurring attacks, as shown by the evidence of 
lumbar pain that includes subjective complaints of bilateral 
leg involvement from time to time, but no real limitation on 
motion.  The evidence did not closely resembles the criteria 
for lumbosacral strain with spasm on extreme forward bending, 
as shown by the complaints of pain and the X-ray evidence 
suggestive of spasm in the records.  

However, the February 28, 2006 VA examination which reveals a 
limitation of flexion to 55 degrees with pain which more 
closely resemble a moderate limitation of motion.  Also the 
VA treatment record from March 1, 2006 revealed evidence 
suggestive of a moderate intervertebral disc syndrome in 
which she alleged her pain was generally at a level of 5 or 6 
on a daily basis and 7 to 8 at its worst.  She indicated the 
pain radiated down both legs.  She also had positive pain on 
straight leg raising bilaterally at 30 degrees on the right 
and 45 degrees to the left.  She was noted to require 
limitations on sitting and standing and had been prescribed 
lumbar support, which likewise suggests moderate 
intervertebral disc syndromes.  

Thus the February 28, 2006 VA examination report and March 1, 
2006 record reflect that a staged rating of 20 percent is now 
warranted.  However, the evidence as described above, does 
not reflect that the veteran has an intervertebral disc 
syndrome that is severe with recurrent attacks and 
intermittent relief, nor does it reflect evidence of a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward motion or loss of the lateral motion or narrowing 
with irregularity of joint space.  Nor does the evidence 
reflect a severe limitation of motion as of February 28, 
2006.  The VA examination from that date revealed her spine 
to have normal curvatures, no tenderness or spasm.  She did 
have moderate limitation of motion on flexion of 55 degrees 
with pain, but otherwise her range of motion was nearly full 
range of motion.  Again her straight leg raising was 
negative, she had no evidence of loss of muscle strength or 
atrophy and had 2+ deep tendon reflexes.  

In sum, an initial rating in excess of 10 percent disabling 
is not warranted for the lumbar spine disability prior to 
February 28, 2006.  As of February 28, 2006 a 20 percent 
rating is warranted for moderate intervertebral disc 
syndrome.

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

Having determined that an initial rating in excess of 10 
percent is not warranted for the lumbar spine disorder prior 
to February 28, 2006, and as of that date, a 20 percent 
evaluation is warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 10 percent 
prior to February 28, 2006 and 20 percent as of that date is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  

A review of the evidence of record does not show any evidence 
of the veteran having had incapacitating episodes consisting 
of treatment prescribed by a physician at any time during the 
pendency of this appeal.  This fact was noted on the February 
2006 VA spine examination, although the neurological 
examination of the same month did report that the veteran 
indicated that she was confined to her bed an average of 2 
days per month.  Even if added up over the course of a year, 
this does not equate to incapacitating episodes having a 
total duration of one to two weeks in the past 12 months, as 
the bed rest is not shown to be doctor-prescribed.  Under the 
revised Diagnostic Code 5293, the bed rest must be physician 
prescribed in order to qualify as an incapacitating episode.  
Moreover, the veteran is noted to have been able to work full 
time during the past year and made no mention of having 
missed the above described amount of work due to back 
problems.  Thus a higher initial rating in excess of 10 
percent prior to February 28, 2006 and in excess of 20 
percent as of that date is not warranted under this 
Diagnostic Code.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board will now consider whether the veteran is entitled 
to a separate evaluation for the veteran's left and right 
legs under criteria in effect since September 23, 2002.  
Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8520 is analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2006).

Upon review of the evidence, the Board finds that the 
neurological manifestations consist of subjective complaints 
of pain radiating down posterior of both legs from time to 
time and at other times described as numbness down both her 
legs to her toes, which was described in the subjective 
complaints in the February 2006 examination.  The VA 
examinations of 2002 and 2006 both did not reveal any 
clinical evidence of radiculopathy.  These manifestations, 
described in detail above resemble no more than a mild 
incomplete paralysis and warrant no more than a 10 percent 
evaluation per each leg.  In view of this, the Board finds 
that a separate evaluation of 10 percent disabling is 
warranted for the left lower extremity and of 10 percent 
disabling is warranted for the right lower extremity as of 
September 23, 2002.  

Current Regulations in effect since September 25, 2003

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
that had been part of the criteria of Diagnostic Code 5293 in 
effect in September 2002.  As discussed above, the evidence 
did not reveal the veteran to have at any weeks of 
incapacitation caused by her lumbar spine that would warrant 
any higher evaluations under Diagnostic Code 5243 (2005).  
Thus, an initial evaluation in excess of 10 percent prior to 
February 28, 2006 or 20 percent as of that date for the 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted under the current criteria for evaluating 
intervertebral disc syndrome.  

The Board now turns to whether a rating in excess of 10 
percent prior to February 28, 2006 or 20 percent as of that 
date is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine.  Under the General Formula, a 20 percent rating is 
warranted for flexion of the thoracolumbar spine between 30 
and 60 degrees, or a combined range of motion of the 
thoracolumbar spine less than 120 degrees or muscle spasm or 
unusual guarding resulting in an abnormal gait or abnormal 
spinal contour warrants a 20 percent rating.  The evidence 
prior to the February 2006 VA examination clearly do not 
reflect evidence of such limitation of motion; her combined 
range of motion in September 2002 was 280 degrees with a 
forward flexion of 95 degrees shown and no evidence of 
abnormal movements or findings.  

The evidence of the February 2006 VA examination does reveal 
a limitation of motion that does meet a 20 percent rating, 
but no more.  The forward flexion was 55 degrees.  However 
her combined limitation of motion was noted to be 305 
degrees, well within the 10 percent range.  There is no 
evidence that the forward flexion of the lumbosacral spine 
was limited to 30 degrees or less, nor was it ankylosed.  A 
higher rating than the 20 percent rating is not shown to be 
warranted for the lumbar spine disability as of February 28, 
2006.  

Thus an initial rating in excess of 10 percent disabling 
prior to February 28, 2006 nor in excess of 20 percent as of 
that date is not warranted based on the General Formula.

B.  Left Shoulder

The veteran's left shoulder disability is currently evaluated 
under Diagnostic Codes 5201 and 5202 for limitation of motion 
and impairment of the humerus.  The Board will also consider 
other applicable Codes.  There is no evidence of arthritis, 
thus that Diagnostic Code is not for application.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation.  A 40 
percent evaluation requires limitation of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).

Other pertinent Diagnostic Codes in evaluating the veteran's 
claim are as follows. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, (impairment of the humerus), a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint of the major arm, with infrequent 
episodes and guarding of movement only at the shoulder level; 
or for malunion of the humerus with moderate deformity.  A 30 
percent rating is warranted for recurrent dislocations at the 
scapulohumeral joint of the major arm, with frequent episodes 
and guarding of the arm movements of the major arm; or for 
malunion of the humerus with marked deformity of the major 
arm.  A 50 percent evaluation is warranted for a fibrous 
union of the humerus.  Nonunion of the humerus warrants a 60 
percent evaluation for the major arm.  A loss of the humerus 
head warrants a 80 percent evaluation for the major arm.

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.

Based on review of the evidence, the Board finds that the 
evidence supports an initial rating of 20 percent disabling 
prior to February 28, 2006.  The evidence reflects that the 
veteran's left shoulder disability more closely resembles a 
20 percent rating prior to this date.  The evidence reveals 
that the veteran's left shoulder disability resembled 
recurrent dislocations at the scapulohumeral joint of the 
major arm, with infrequent episodes and guarding of movement 
only at the shoulder level before February 2006.  She is 
noted to have had private treatment in November 2003 for pain 
following dislocation of the left shoulder, with spontaneous 
reduction.  She has also testified in the December 2004 
hearing that she had three episodes of dislocations in the 
year, which she was able to reduce herself without medical 
assistance.  This is consistent with the infrequent episodes 
and guarding of movements that warrant a 20 percent rating 
for the major arm.  She is also shown to have had recurrent 
dislocations of her left shoulder shown in service.  Thus the 
evidence indicates that the veteran should be assigned a 20 
percent rating from initial entitlement of service 
connection.  

However the evidence is against a rating in excess of 20 
percent rating both prior to and as of February 28, 2006.  
There is no evidence that the left shoulder is limited midway 
between the side and shoulder as shown in the reports from 
the September 2002 and February 2006 VA examinations.  There 
is also no evidence of frequent recurrent dislocations with 
frequent guarding of the arm movements or a malunion of the 
humerus with the marked deformity of the major arm.  There is 
also no evidence whatsoever of any ankylosis, nor of a 
fibrous union of the humerus.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability or her left shoulder disability.  In addition, it 
has not been shown that the lumbar spine disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  She is 
noted to work full time in a sedentary position.  For these 
reasons, an extraschedular rating is not warranted.


ORDER

An initial rating in excess of 10 percent disabling for 
degenerative joint disease of the lumbar spine is denied 
prior to February 28, 2006.

As of February 28, 2006 an increased rating of 20 percent for 
degenerative joint disease of the lumbar spine, but no more, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the left leg, 
radiculopathy left lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the right leg, 
radiculopathy right lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased initial rating of 20 percent but no more for a 
left shoulder disorder is granted prior to February 28, 2006, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent is denied for a left 
shoulder disorder.


REMAND

Unfortunately the Board finds that another remand is 
necessary in this appeal of the issues of entitlement to 
service connection for migraine headaches and a right wrist 
disorder.  A review of the evidence in this case reveals that 
the AMC has not complied with the directives from the Board's 
July 2004 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

The Board finds that the February 2006 VA neurological 
examination failed to comply with the directives of the 
Board's February 2005 remand.  The Remand asked the examiner 
to state whether it is at least as likely as not that any 
headache disability or right wrist disorder were related to 
any inservice disease or injury in service or to the 
veteran's service in general.  Rather than discussing whether 
it was as likely as not (at least a 50/50 possibility) that 
either a headache disorder or right wrist disorder was 
related to service, the examiner simply stated that no 
etiology of migraine was identified and regarding the right 
wrist, stated that a definite diagnosis could not be made 
from currently available data.  An addendum stated that EMG 
confirmed mild right CTS involving sensory fibers only, but 
made no effort to discuss whether this diagnosis was as 
likely as not related to the abnormal right arm findings 
shown in service.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

The Board deeply regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the remaining issues on 
appeal.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1.  The RO should return the claims file 
to the examiner who conducted the 
February 2006 VA neurological examination 
of the veteran.  If this examiner is no 
longer available, the file should be 
reviewed by the appropriate 
specialist(s).  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review.  
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  

The examiner(s) is asked to express an 
opinion concerning the etiology of any 
found headache disorder and any found 
disability of the right wrist, to include 
carpal tunnel syndrome.  The examiner(s) 
is asked to state whether it is at least 
as likely as not (at least a 50/50 
possibility) that any such disorder is 
related to any in-service disease or 
injury or the veteran's service in 
general.  

The results proffered by the examiner(s) 
must reference the complete claims 
folders, including the service medical 
records showing treatment for headaches 
and right wrist problems and any 
inconsistent past diagnoses given.  The 
examiner should also opine whether either 
the claimed headache disorder or carpal 
tunnel syndrome of the right wrist are 
due to an organic disease of the nervous 
system that was manifest within one year 
of discharge from service in March 2002.  

If another examination or further testing 
is deemed necessary, this should be 
conducted.  A complete rationale should 
be provided for all opinions expressed. 

2.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claims to include on a direct 
and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case that fully sets 
forth the controlling law and regulations 
pertinent to the remaining issues on 
appeal and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


